[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-2547

                  FRANCISCO BATISTA-DOMINICCI,

                      Plaintiff, Appellant,

                               v.

                 JULIO GIL-DE-LA-MADRID, ET AL.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
                Selya and Lipez, Circuit Judges.




     Francisco Batista Dominicci on brief pro se.
     Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco,
Assistant United States Attorney, and Nelson Perez-Sosa, Assistant
United States Attorney, on brief for appellee.



                          July 12, 2002
            Per Curiam.          Francisco Batista-Dominicci appeals

from the district court's sua sponte dismissal, pursuant to 28

U.S.C. § 1915A, of his civil rights action, brought under the

authority of Bivens v. Six Unknown Named Agents of the Federal

Bureau of Narcotics, 403 U.S. 388, 395-97 (1971), against his

former    defense     counsel,    Julio   Gil-de-la-Madrid,         and   the

Assistant U.S. Attorney ("AUSA") who prosecuted him, Jacabed

Rodriguez-Coss.       He claimed that his attorney and the AUSA

conspired against him and coerced him into signing a plea

bargain agreement that the district court later allowed to be
withdrawn. Additionally, Batista asserted many claims of legal

malpractice against his attorney, alleging counsel failed to
keep confidential information secret and engaged in conflicting
representation of a codefendant.

            The district court concluded that AUSA Rodriguez was
absolutely immune for actions taken in her role as a prosecutor
and that Gil-de-la-Madrid was a private actor.               Consequently,

the court dismissed the complaint.           We affirm the dismissal,

for essentially the reasons stated in the district court's
opinion.    We add that Batista's allegations that a conspiracy

existed    between    AUSA   Rodriguez    and     Gil-de-la-Madrid        were
conclusory,     and   thus   insufficient    to    convert    the    private
actions    of   Gil-de-la-Madrid      into   federal    action      for    the

purposes of this suit, or to overcome AUSA Rodriguez's claim to
absolute immunity.       (We have observed, in dicta, that proper

allegations of conspiracy could overcome an absolute immunity

                                     2
claim of a prosecutor.    See Malachowski v. City of Keene, 787

F.2d 704, 711 (1st Cir. 1986)).

            Batista argues, for the first time in his reply brief
and without legal support, that a prosecutor is not entitled to

absolute immunity when a criminal defendant's Fifth and Sixth

Amendment rights are violated.      We generally do not consider
arguments raised for the first time in a reply brief, see

United States v. Lemmerer, 277 F.3d 579, 592 (1st Cir. 2002),
and in any event, find no support in our case law for such a

proposition.

            The district court’s dismissal of the complaint is

affirmed.




                                3